PER CURIAM.
A petition for certiorari was filed in this Court December 27, 1952, seeking a review of an order denying a motion to strike filed by the petitioner in the circuit court, to which an appeal had been taken from a judgment entered in the Civil Court of Record, certain papers filed in the trial court. This Court denied the petition for certiorari because no judgment had been entered as a basis for the issuance of the writ.
Subsequently a judgment was entered in the appellate court affirming the judgment of the Civil Court of Record. The petitioner then sought a review by this Court of the final judgment so entered but he did so by appeal instead of petition for certiorari. Such procedure is unauthorized by statute or decision of this Court. See Section 33.12, Florida Statutes 1951 and F.S.A.; Leslie v. Maurer Construction Co., Fla., 67 So.2d 426.
The appeal is dismissed ex mero motu.
MATHEWS, C. J., and THOMAS, HOBSON, ROBERTS and DREW, JJ., concur.